          Case 1:18-cv-01832-RWS Document 92 Filed 05/11/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,
      Plaintiff,

     v.
                                                 Case No. 1:18-CV-01832-RWS
 REVOLUTIONARY CONCEPTS, INC., et
 al.,
      Defendants.


             NOTICE OF APPEARANCE OF BRANDON R. KEEL

      COMES NOW, pursuant to L.R. 83.1(D)(1), N.D. Ga., Brandon R. Keel with

the law firm of King & Spalding LLP and files this Notice of Appearance as counsel

on behalf of Defendant Solomon RC Ali, A/K/A Richard Marshall Carter, Jr., in the

above-captioned action and requests that he appear on the docket and receive Notices

of Electronic Filings for this case.

      Respectfully submitted this 11th day of May, 2020.

                                             /s/ Brandon R. Keel
                                             Brandon R. Keel
                                             Georgia Bar No. 300303
                                             KING & SPALDING LLP
                                             1180 Peachtree Street NE
                                             Atlanta, Georgia 30309-3521
                                             Tel: (404) 572-4600
Case 1:18-cv-01832-RWS Document 92 Filed 05/11/20 Page 2 of 3




                                 Fax: (404) 572-5100
                                 bkeel@kslaw.com
        Case 1:18-cv-01832-RWS Document 92 Filed 05/11/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 11th day of May, 2020, I electronically filed the

foregoing with the Clerk using the CM/ECF system, which will automatically send

email notification of such filing to all attorneys of record.


                                               /s/ Brandon R. Keel
                                               Brandon R. Keel
